Citation Nr: 0416422	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $36,018.53.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from April 1967 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Nashville, Tennessee.  In 
May 2003, the Board remanded this case to the AOJ.  

The veteran has raised the issues of service connection for 
post-traumatic stress disorder, an increased rating for 
diabetes mellitus, and entitlement to pension benefits.  
These issues are referred to the AOJ for appropriate action.  

The issues of service connection for depression and an eye 
disorder and entitlement to special monthly compensation 
based on loss of use of a creative organ, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In February 1994, the veteran applied for VA pension 
benefits and in his application, he reported that he had no 
earned income.  

2.  In a June 1994 rating decision, entitlement to pension 
benefits was granted.  

3.  In a June 1994 letter, the veteran was notified that he 
had been awarded improved pension benefits effective March 
1994; he was told that the amount of his pension was based on 
his report of having no income; was advised that his pension 
rate depended on his income and the number of his dependents; 
was notified that the laws controlling improved pension 
benefits were based on his income and dependency status and 
that it was his responsibility to report his income from all 
sources; and he was notified to tell VA immediately if his 
family income changed, his net worth changed, or if his 
dependency status changed.  

4.  In June 1994 and October 1994, the veteran was provided 
VA Forms 21-8768 in which the veteran was informed of his 
responsibility to promptly report any changes in his family 
income or net worth and that, when reporting income, he was 
to report the total amount and sources of all income 
received..  

5.  In December 1999, the veteran confirmed that he had prior 
wage income.  

6.  VA retroactively terminated the veteran's improved 
pension benefits effective December 1, 1996, based on the 
fact that the wage income was excessive for receipt of VA 
improved pension benefits effective that date; this 
retroactive termination resulted in the creation of the a 
debt of $36,018.53.

7.  The creation of the debt was solely the veteran's fault 
with no fault on the part of VA.

8.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

9.  The veteran did not change his position to her detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

10.  Financial hardship in not found due to the veteran's 
non-cooperation in this case.






CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in the amount of $36,018.53 would not be against 
equity and good conscience and, therefore, is not waived.  38 
U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West 2002), 
is not applicable to cases involving waiver of indebtedness.  
Barger v. Principi, 16 Vet. App. 132 (2002).  Nevertheless, 
the Board notes that the veteran was provided VCAA notice in 
June 2003.  In that notice, he was also specifically provided 
the opportunity to verify his past income and to submit 
corroborating evidence to support his contentions, as set 
forth below.  He failed to do so.  "If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Dusek v. Derwinski, 2 Vet. 
App. 522 (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)).

In February 1994, the veteran applied for VA pension 
benefits.  In his application, he reported that he had no 
earned income.  In a June 1994 rating decision, entitlement 
to pension benefits was granted.  In a June 1994 letter, the 
veteran was notified that he had been awarded improved 
pension benefits effective March 1994.  He was told that the 
amount of his pension was based on his report of having no 
income.  The veteran was advised that his pension rate 
depended on his income and the number of his dependents.  He 
was specifically notified that the laws controlling improved 
pension benefits were based on his income and dependency 
status and that it was his responsibility to report his 
income from all sources.  He was clearly advised how his 
improved pension benefits had been calculated and what VA had 
considered his income, which was that he had no income.  He 
was told that if he was receiving Social Security 
Administration or any other benefits, he should return his VA 
benefits payments and notify VA immediately of the amount and 
source of the income.  He was also notified to tell VA 
immediately if his family income changed, his net worth 
changed, or if his dependency status changed.  He was 
provided a VA Form 21-8768 in which the veteran was informed 
of his responsibility to promptly report any changes in his 
family income or net worth and that, when reporting income, 
he was to report the total amount and sources of all income 
received..  

In October 1994, the veteran was again informed that the 
amount of his pension was based on his report of having no 
income.  He was again advised that his rate of pension was 
based on his countable income.  He was provided a VA Form 21-
8768 in which the veteran was informed of his responsibility 
to promptly report any changes in his family income or net 
worth and that, when reporting income, he was to report the 
total amount and sources of all income received..  

In December 1999, the veteran confirmed that he had prior 
wage income which he had not previously reported.  VA 
retroactively terminated the veteran's improved pension 
benefits effective December 1, 1996, based on the fact that 
the wage income was excessive for receipt of VA improved 
pension benefits effective that date.  This retroactive 
termination resulted in the creation of the a debt of 
$36,018.53.

The veteran requested a waiver of the recovery of the debt.  
His request for waiver was denied in a January 2000 decision 
by the Committee.

As noted in the Board's remand decision, the veteran has 
verified that he was employed and earned income from wages 
during November and December 1996, during 1997, and in 
January 1998.  However, the Board noted that the veteran had 
not furnished specific information regarding the amount of 
income earned during the period in question and he disputed 
that the earned income used by the RO in calculating the 
amount of the overpayment at issue was too high.  He also 
indicated some discrepancies regarding the exact months 
during which he earned income from wages.  In light of his 
contentions, the veteran was provided an opportunity to 
verify his income and to support his contentions.  As 
previously noted, he failed to do so.  He has not provided 
any evidence in support of his claim other than his own 
statements.  

The veteran has stated when he made his claim for pension, 
his was not working, but indicated that he may work in the 
future.  While that may be the case, he did not timely report 
that he had begun working until many years after he had done 
so.  The veteran has indicated that he began working so that 
he could be a home.  The Board notes that the reason for his 
reentry into the work force is irrelevant.  The veteran was 
notified that he was responsible for telling VA if he began 
receiving income from any source.  He did not do so.  He 
maintains that he split his income with his son.  Again, the 
veteran failed to provide any supporting documentation after 
this case was specifically remanded to provide him the 
opportunity to do so.  In the absence of his coming forth 
with any supporting evidence, the Board finds that contention 
and any other regarding the alleged amount of earned income 
to be not credible.  The Board finds the veteran to not be 
credible because, as set forth below, he concealed relevant 
financial information from VA and now, given the opportunity 
to be forthcoming and honest regarding his income and his 
statements regarding that income, he has deliberately chosen 
not to do so.  

The Board finds that there is no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  In cases where there is no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue, 
and, therefore, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a), in order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in 
this case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  In this case, the veteran 
failed to timely report to VA that he was working and 
receiving wage income.  When he was awarded VA improved 
pension benefits, he was clearly notified of his obligation 
to report all income from all sources as well as any changes 
thereto and that his pension award was based on his family 
income.  In a subsequent letter, the veteran was again 
notified of his obligation to report all income from all 
sources as well as any changes thereto and that his pension 
award was based on his family income.  In sum, despite the 
clear notifications by the AOJ, the veteran failed to report 
his wage income.  The Board notes that it is the 
responsibility of the pension recipient to notify VA of all 
circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his/her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
Thus it was his responsibility to report any change in his 
income.  Therefore, the veteran was at fault in this case.  
VA bears no responsibility in the creation of this debt.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled to receive, as 
such, recoupment of those benefits would not defeat the 
purpose of the benefit and would cause unjust enrichment to 
the debtor.  The veteran had too much income to qualify for 
improved pension benefits.  Since he kept VA unaware of that 
income, he was able to qualify and received the pension 
benefits.  Thus, he was unjustly enriched.  Whether he feels 
that he needed that money or not is not the point.  Likewise, 
there is no indication that the veteran's reliance on VA 
benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran has informed VA, as shown on financial 
status reports, that he is no longer working, lives with 
relatives, and has debt.  However, VA is unable to adequately 
review the veteran's income because he refuses to provide the 
income information requested by VA.  The veteran has failed 
to disclose his employment status in the past with VA.  He 
has not furnished requested information.  The case was 
remanded to provide the veteran an opportunity to essentially 
set the record straight and provide documentation of his 
income.  He did not do so.  In short, he has failed to 
cooperate.  In light of the record which shows that he has 
been dishonest with VA, VA cannot accept his statements of 
his current financial standing without supporting 
documentation.  The very reason that there is currently an 
overpayment is because he failed in the past to furnish 
pertinent information.  Since he has failed to do the same in 
conjunction with his appeal, the Board will not find that he 
has financial hardship and that this element of equity and 
good conscience outweighs all of others which are clearly not 
in his favor.  The Board cannot find that the veteran's 
current statements that he has financial hardship are 
credible in light of his past statements when he has made no 
effort whatsoever to be truthful with VA by submitting the 
requested information.  There can be no equity and good 
conscience afforded to the veteran when he fails to cooperate 
with VA, particularly when this case was delayed via a remand 
decision for him to be afforded such an opportunity.  

The Board concludes that the negative evidence outweighs the 
positive evidence and that the facts in this case do not 
demonstrate that the recovery of the overpayment would be 
against equity and good conscience.


ORDER

A waiver of the recovery of an overpayment of VA benefits in 
the amount of $36,018.53 is denied.




REMAND

In a February 2003 rating decision, service connection for 
depression and an eye disorder and entitlement to special 
monthly compensation based on loss of use of a creative 
organ, were denied.  A notice of disagreement was received 
the next month.  The AOJ is now required to send the veteran 
a statement of the case as to the this issue in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where 
a notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case, and failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The veteran is hereby informed that if there is evidence 
supporting the claimed issues, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the claimed 
issues, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran has 
depression or an eye disorder and that 
they are related to service, and if there 
is evidence that he has loss of a 
creative organ, he must submit that 
evidence to VA.  

The veteran should be sent a statement of 
the case as to the issues of entitlement 
to service connection for depression and 
for an eye disorder and entitlement to 
special monthly compensation based on 
loss of use of a creative organ.  (The 
veteran is informed that if he does not 
respond to the statement of the case in a 
timely manner, the Board shall not have 
jurisdiction of these issues.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



